Citation Nr: 0620420	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-01 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1944 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted service connection for tinnitus, 
assigning a 10 percent evaluation effective June 19, 2001.  
This rating was confirmed in February 2003.  

On May 31, 2005, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket.  

The veteran was informed in June 2005 that a temporary stay 
had been imposed in processing his claim for entitlement to 
compensation for tinnitus.  Based on recent resolution of 
ongoing litigation, the stay is now lifted.

In December 2001, the RO denied service connection for 
reactive airway disease as a result of asbestos exposure and 
an increased rating for bilateral calcaneodynia.  The veteran 
submitted what the Board considers a valid Notice of 
Disagreement with the December 2001 rating decision in March 
2002.  Therefore, a statement of the case should be issued 
pursuant to 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for reactive 
airway disease as a result of asbestos exposure and an 
increased rating for bilateral calcaneodynia are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, No. 05-7168, --- F.3d. 
--- , 2006 WL 1667936 (C.A. Fed June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO granted service connection for tinnitus in July 2002, 
assigning a 10 percent evaluation effective June 19, 2001.  
The veteran appeals this action.  He contends that he is 
entitled to an increased evaluation for tinnitus, 
specifically a 10 percent rating for each ear.  The RO denied 
the veteran's request in February 2003, on the basis that 
under Diagnostic Code (DC) 6260 there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  

During the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (CAVC) held that the pre-1999 and pre-
June 13, 2003 versions of DC 6260 required the assignment of 
dual ratings for bilateral tinnitus.  See Smith v. Nicholson, 
19 Vet. App. 63, 78, (2005).  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  On June 19, 2006, the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations.  
See Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006).  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.  

VA regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
limit a veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Accordingly, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.


REMAND

In December 2001, the RO denied service connection for 
reactive airway disease as a result of asbestos exposure and 
an increased rating for bilateral calcaneodynia.  
The veteran continued to assert entitlement to these claims 
in March 2002.  The Board considers the March 2002 statement 
a valid Notice of Disagreement with the December 2001 rating 
decision.  The RO has not issued a statement of the case, 
which addresses this issue and the Board finds that a remand 
for this action is necessary. 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notice obligations are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The AMC/RO should issue a statement of 
the case to the veteran and his 
representative addressing his claims for 
service connection for reactive airway 
disease as a result of asbestos exposure 
and an increased rating for bilateral 
calcaneodynia. The statement of the case 
should include all relevant law and 
regulations pertaining to the claims.  The 
veteran must be advised of the time limit 
in which he may file a substantive appeal.  
See 38 C.F.R. § 20.302(b) (2005).  
Thereafter, if an appeal has been 
perfected, these issues should be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


